Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 329 objected to because of the following informalities:  
Regarding claim(s) 329, power efficiency color mode and full power color mode lacks antecedent basis in claim 328. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 328-334 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biery (US 2020/0045786) in view of Cheng (US 2016/0254416)
	
Claim 328

Biery discloses a system for producing a single color of light across a plurality of color modes (Biery, ¶29: “A lighting device may be controlled to achieve many factors. The factors may include Melanopic Lux, Circadian Stimulus(CS), vividness, naturalness, color rending index (CRI), , comprising: 
a (Biery, ¶ 59: “The controllable-color-temperature load control system 210 of the lighting fixture 200 may include a multi -channel driver 220”), wherein each of the four channels are independently controllable for at least an amount of light output by the corresponding light emitting diode in the illumination source (Biery, ¶ 68: “The control circuit 275 may be configured to generate a first, second, and third drive signals VDR1, VDR2, VDR3 to control each of the respective load regulation circuits 272, 274, 276 in order to adjust the intensity of the respective light source 282, 284, 286. The control signals may be analog signals and/or digital signals. In an example, the control circuit 275 may be configured to control the intensities of the light sources 282, 284, 286 in order to adjust the overall color temperature of the light emitted by the composite lighting load 280.”); 
a set of mathematical models that define features of each of a plurality of the color modes that, when processed with a map of LED illumination source channel control values for a plurality of target illumination colors by a processor produces a set of intensity information for each of the plurality of target illumination colors (Biery, ¶ 126: “For example, the color mixing curve may be stored in memory in the lighting fixture and/or may be determined during commissioning of the lighting fixture (e.g., during the mixing curve configuration procedure 1000 shown in FIG. 10).”); and 
a computing architecture of the illumination source that receives an indication of a target color and a color mode and controls the four channels of the illumination source to produce the target color based on the set of intensity information and the indicated color mode (Biery, Fig. 11A; ¶ 125: “FIG. 11A illustrates example plots of a power consumption P.sub.FIXTURE and a light intensity L.sub.FIXTURE with respect to a correlated color temperature T.sub.FIXTURE of a lighting fixture when operating in the power-limiting mode.”)
Biery does not explicitly disclose, but Cheng makes obvious a four channel light emitting diode (LED) illumination source (Cheng, ¶ 53: “In the arrangement of any of FIGS. 14A-14D, each color group (C, R, CW, and WW) can be independently addressable, as described above. This allows the color of the emitter to be tuned by adjusting the relative current supplied to each group. FIG. 15 shows a CIE color-space diagram for the LED groups of FIGS. 14A-14D”)
As disclosed by Cheng different combinations of colored and white LEDs can be used to tune a produced color.  Therefore one of ordinary skill in the art would consider additional combinations of LEDs in designing a lighting system. 
Claim 329
Biery further makes obvious  wherein the target color produced in power efficiency color mode is substantially the same color produced in a full power color mode (Biery, ¶ 130: “The power-limiting mode configuration procedure 1200 may start at 1210. At 1212, the processing device may set a present color temperature T.sub.PRES relatively equal to one of the endpoint color temperatures, e.g., the endpoint warm-white color temperature value T.sub.WW-END or the endpoint cool-white color temperature value T.sub.CW-END”)
Claim 330
wherein a common target color is produced by the system for each of a plurality of color modes selected from a group consisting of a color quality mode, an efficacy mode, a circadian mode, a color bias mode, and a rest mode (Biery, ¶29: “A lighting device may be controlled to achieve many factors. The factors may include Melanopic Lux, Circadian Stimulus(CS), vividness, naturalness, color rending index (CRI), correlated color temperature (CCT), red saturation, blue saturation, green saturation, color preference, color discrimination, illuminance/intensity, efficacy, and/or correction for color deficiencies (e.g., red-green color blindness).”)
Claim 331
Biery does not explicitly disclose, but Cheng makes obvious wherein the color quality mode is achieved by maximizing at least one of the color rendering index (CRI) and fidelity and gamut metrics (Cheng, ¶ 37: “It is generally desirable to provide high efficiency (e.g., high lumens per watt) as well as high-quality color, approximating a natural light source such as a blackbody radiator. One measure of quality of color is the widely used color rendering index (CRI), as defined by the International Commission on Illumination (CIE). CRI is a quantitative measure of how accurately an artificial light source reproduces object color across a range of colors, as compared with natural light.”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to maximize CRI.  As disclosed by Cheng, it is desirable to maximize how well a group of emitters matches a natural light source. 
Claim 332
wherein the efficacy mode is achieved by maximizing output lumens per watt of consumed power (Cheng, ¶ 37: “It is generally desirable to provide high efficiency (e.g., high lumens per watt) as well as high-quality color, approximating a natural light source such as a blackbody radiator. One measure of quality of color is the widely used color rendering index (CRI), as defined by the International Commission on Illumination (CIE). CRI is a quantitative measure of how accurately an artificial light source reproduces object color across a range of colors, as compared with natural light.”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to maximize lumens per watt.  As disclosed by Cheng, it is desirable to maximize how well a group of emitters matches a natural light source. 
Claim 333
Biery further makes obvious wherein the circadian mode is achieved by maximizing equivalent melanopic lux (EML) content (Biery, ¶ 29: “A lighting device may be controlled to achieve many factors. The factors may include Melanopic Lux, Circadian Stimulus(CS), vividness, naturalness, color rending index (CRI), correlated color temperature (CCT), red saturation, blue saturation, green saturation, color preference, color discrimination, illuminance/intensity, efficacy, and/or correction for color deficiencies (e.g., red-green color blindness).”)
Claim 334
	Biery further makes obvious wherein the color bias mode is achieved by oversaturating a single color as a spectral component of a two-dimensionally indexed position on a color rendering index diagram (Biery, ¶29, 103: “A lighting device may be controlled to achieve many factors. The factors may include…red saturation, blue saturation, green saturation…FIG. 8A is a 
Claim(s) 335 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biery (US 2020/0045786) in view of Cheng (US 2016/0254416) and Li (US 2018/0160490)
Claim 335
Biery does not explicitly disclose, but Li makes obvious 335. (Original) The system of claim 330, wherein the rest mode is achieved by minimizing at least one of blue illumination and EML content (Li, ¶ 41: “As will be appreciated in light of this disclosure, it may be desirable, in a general sense, to minimize the blue light content of the emissions of lamp 100 (e.g., reduce as close to 0% blue light as possible), as well as lower the intensity of the output, in night/pre-sleep emissions modes.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to minimize blue or eml.  As disclosed by Biery, “A lighting device may be controlled to achieve many factors. The factors may include Melanopic Lux, Circadian Stimulus(CS)…blue saturation…” (¶ 29) and as disclosed by Li, “it may be desirable, in a general sense, to minimize the blue light content of the emissions of lamp 100 (e.g., reduce as close to 0% blue light as possible), as well as lower the intensity of the output, in night/pre-sleep emissions modes.” (¶ 41).
Allowable Subject Matter
Claim(s) 336 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 336, the cited references do not suggest a user selection of a tuning curve start point, tuning curve end point and at least one tuning curve waypoint between the start and end points in the context of claim 328 because the cited references used pre-computed curves.  Biery suggests selection of a curve by the user (¶ 120) but does not suggest start, end and waypoint selection as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RYAN M GRAY/Primary Examiner, Art Unit 2611